Citation Nr: 1723666	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-17 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for neuropathy (unspecified), including as a
result of herbicide exposure.

2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969 with combat service in the Republic of Vietnam from March 1968 to February 1969. The Veteran was awarded the Bronze Star Medal, Air Medal, and Combat Infantryman's Badge.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for neuropathy and granted service connection for PTSD and assigned a 30 percent rating, effective June 30, 2011.  

In October 2013, the Veteran's representative submitted correspondence stating that the Veteran's symptoms more closely approximate a 70 percent rating.  

In March 2014, the RO granted an initial rating of 70 percent for PTSD. 

In September 2014, the Veteran's representative submitted correspondence stating that the Veteran's symptoms more closely approximate a 100 percent rating.  A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (noting that "[t]he Secretary is required to maximize benefits").  

In June 2014 and December 2015, the Board remanded the claims for further development.  In the latter remand, the Board noted a claim for a TDIU due to service-connected disability was part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied a separate claim for TDIU in February 2014.  Thereafter, the Veteran's representative asserted in September 2014 that the Veteran should be rated totally disabled for his service-connected PTSD.  Even though the RO issued a rating decision during the course of the appeal denying TDIU, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim for PTSD.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The weight of the evidence is that unspecified neuropathy did not manifest in service or to a compensable level within one year of service and is not caused or aggravated by any aspect of service including exposure to designated herbicide agents. 
 
2.  For the entire period of the appeal, the Veteran's PTSD has manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, avoidance, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.

3.  During the period of the appeal, the Veteran has had the following service connected disabilities: PTSD, rated as 70 percent disabling, tinnitus rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable prior to July 2012 and 10 percent disabling thereafter.  The total combined ratings were 70 percent prior to July 20, 2012 and 80 percent thereafter.  

4. The Veteran's service-connected PTSD disabilities alone or in combination with other service-connected disabilities do not preclude him from securing and following all forms of a substantially gainful occupation.




CONCLUSIONS OF LAW

1. The criteria for service connection for neuropathy (unspecified), including as a
result of herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. PTSD is no more than 70 percent disabling at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter sent on July 2011.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In June 2014 and December 2015, the Board remanded the service connection claim for neuropathy and increase rating for further development.  The Board finds that there was substantial compliance with both remand directives.  Stegall v. West, 
11 Vet. App.268 (1998);  D'Aries v. Peake, 22 Vet. App.97, 105 (2008).  The December 2016 remand directives instructed the RO to (1) obtain VA medical and private records and (2) schedule the Veteran for a VA examination to address his upper respiratory infection.  In January and April 2017 the RO associated the Veteran's VAMC treatment records dated September 2010 through 2017 with the file.  

In order to identify and obtain relevant outstanding private medical records, the RO sent the Veteran a VA letter and authorization forms.  However, the Veteran did not complete the authorization forms.  VA's duty to assist is not a one-way street.  If an appellant wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App.190, 193 (1991).  In February 2017, the Veteran was afforded a VA examination.  Accordingly, the Board's December 2016 remand directive was completed.  Stegall v. West, 11 Vet. App.268 (1998).  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

The Veteran asserts that service connected for neuropathy is warranted based on his exposure to herbicides.

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the central nervous system).  A chronic disease need not "be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis."  38 C.F.R. § 3.307(c).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed during such service to a herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii); 38 U.S.C.A. § 1116 (f).  Service personnel records show that the Veteran served in Vietnam and is therefore presumed to have been exposed to the designated herbicide agents. 

Service connection can also be established based on herbicide exposure (e.g., Agent Orange).  38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to a herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309(e).  Early onset peripheral neuropathy is among those diseases for which the presumption is available 38 C.F.R. § 3.309(e). This disease must manifest to a degree of 10 percent or more within one year of last exposure to the herbicide agents.  

Even if a presumption is not available, service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App.155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App.465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App.518, 519 (1996).  

Service treatment records reflect no symptoms or diagnosis of neuropathy while in service or within one year of last exposure in Vietnam in February 1969.  While herbicide exposure is presumed, his neuropathy has not been shown to be of the early onset type.  The record is devoid of any evidence indicating he experienced any manifestations of neuropathy related to herbicide agent exposure within one year of his discharge from service.

The file contains records of private primary medical care in 1997 that refer to left hand numbness, diagnosed a possible carpal tunnel syndrome, unspecified tingling in the back and buttocks with no diagnosis, and a twenty year history of  tension headaches and facial discomfort that the Veteran attributed to residuals of wisdom teeth extraction.  He was also observed to have a brief episode of a left facial tic that resolved.  

The RO received the Veteran's claim for service connection for unspecified neuropathy in June 2011.  In a September 2012 simplified notice letter, the RO denied service connection because the file did not contain evidence of a current neurological disability or early onset peripheral neuropathy within one year of service or last exposure to herbicide.  

In February 2014, the Veteran underwent a VA neurology consultation to investigate symptoms of facial pain, headaches, and sensitivity to light that had existed for 30 years.  An examination of the cranial and lower extremity nerve systems was normal.  The neurologist considered but ruled out a diagnosis of migraine but found that the disorder was most consistent with trigeminal autonomic cephalgia (TAC).  

In August 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his contended neuropathy.  A VA nurse practitioner (NP) noted the Veteran's report of bilateral lower extremity paresthesias for many years.  The Veteran did not report facial pain or headaches but rather reported only lower extremity tingling and numbness.  The examiner performed an in-person examination and reviewed the claims file.  The examiner noted decreased vibratory sensation of the left toe, numbness of the left upper and lower extremity, and reduction of reflex of the left ankle.  The examiner provided the following background information on neuropathy:

As population-based data are lacking, no specific cause is identified in up to one-quarter of patients with polyneuropathy at referral centers despite extensive investigations.  A variety of terms have been employed to describe this disorder, including chronic idiopathic axonal polyneuropathy (CIAP), chronic sensory polyneuropathy, chronic polyneuropathy of undetermined cause, unclassified peripheral neuropathy, and idiopathic neuropathy.  Most such cases present in those more than 50 years old and progress slowly over months to years.  The symptoms are typically sensory, involving paresthesia, numbness or pain.  Electrodiagnostic studies show a primarily axonal polyneuropathy.  Proposed but unproven causes include impaired glucose tolerance, hypertension, dyslipidemia, and increased oxidative stress (source: Idiopathic neuropathy: new paradigms, new promise, Singer MA, Vernino SA, Wolfe GI, J Peripher Nerv Syst. 2012 May;17 Suppl 2:43-9). 

The examiner noted that, in February 2014, the Veteran was diagnosed with paresthesias.  The Veteran stated that he experienced the condition many years since returning from combat, however, he did not seek medical treatment for the symptoms.  The examiner could not opine without resorting to mere speculation as to whether the paresthesia had its onset during the Veteran's period of active duty, or was the result of any in-service disease, event, or injury, to include as a result of exposure to herbicide agents during service in Vietnam.  However, based on the evidence and data from the medical literature, the examiner stated that it was at least as likely as not that the Veteran had a chronic idiopathic axonal polyneuropathy (CIAP) related to hypertension or other causes. 

In December 2015, the Board remanded the claim for further development. 

In May 2016, the Veteran was afforded another VA examination.  The examiner performed an in-person examination and reviewed the claims file.  The examiner noted that medical records from private doctors, including a neurologist, revealed normal neurological examination in 1997.  In 2014, a podiatrist diagnosed the Veteran with neuritis, and the Veteran's doctor stated that alcohol could have caused the neuritis.  The notes from this treatment encounter are not of record.  The examiner noted that the Veteran did not experience pain; muscle strength, flexibility, sensation, gait, and nerve testings were all normal.  Phalen and Tinel's signs were negative.  The Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  The examiner opined that it is less likely as not that any current neuropathy otherwise had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include whether he has early-onset peripheral neuropathy that manifested to a compensable degree within one year of his last exposure to herbicides.  There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

In an addendum opinion, the examiner noted that additional testing, to include EMG/NCS, would not provide the precise etiology of the nerve condition.  The examiner noted that Veteran's nerve pain, had its onset within a year or two, i.e., in 2013 or 2014.  The Veteran's podiatrist thought that the pain could be due to the Veteran's new shoes.    

While the evidence of record supports a finding that the Veteran experiences peripheral neuropathy, the medical evidentiary record discloses no causal relationship between his exposure to designated herbicide agents in service or his diagnosed late onset peripheral neuropathy.  Also, the current medical evidence of record does not reflect peripheral neuropathy secondary to any service-connected disability.  Regarding the symptoms and diagnoses of TAC, the Veteran reported the onset of these symptoms thirty years prior to the treatment encounter in 2014 or about the mid-1970s, many years after service.  Private and VA examiners have suggested causes such as tooth extraction, hypertension, or that they are idiopathic.  The Veteran has not specifically identified an event in service relevant to this disorder other than exposure to herbicide nor did he report or discuss the symptoms during the two most recent VA examinations, suggesting that his claim is for peripheral neuropathy and not TAC.  This latter disorder is not among those for which a presumption is available and the absence of an onset or other event or injury identified by the Veteran or the record is such that the requirements for an additional VA examination are not met.  38 U.S.C.A. § 5103A(d)(2) (West 2014);  38 C.F.R. § 3.159(c)(4)(i) (2016).

Overall, the preponderance of the evidence is against the claim of service connection for neuropathy, specifically peripheral neuropathy to include as a result of herbicide exposure or secondary to a service-connected disability, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990); 38 U.S.C.A. § 5107(b).

III. Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App.119 (1999); Hart v. Mansfield, 21 Vet. App.505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's PTSD is rated as 70 percent disabling, effective June 30, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Ratings are assigned according to the manifestation of particular symptoms.  The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App.266, 267 (1996); Carpenter v. Brown, 8 Vet. App.240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 means that symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran is currently rated at 70 percent for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition.  However, based on the evidence of record, the Board finds that from June 30, 2011 forward, the preponderance of the evidence finds that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.

In March 2012, the Veteran was afforded a VA examination.  The examiner performed an in-person examination and reviewed the claims file.  During the examination, the Veteran reported that he felt anxiety, depression, agitation mood swings, fear, pain, guilt, and anger.  He was in counseling, and he stated that it was helpful.  The Veteran abused alcohol and had problems falling asleep.  He was taking psychiatric medications that he described as helpful and amazing.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are entitled to probative value as to the severity of his PTSD during this period on appeal.  

The examiner noted that the Veteran had been married twice and had two children.  His first marriage lasted 27 years and the second lasted 13 years.  The Veteran had an excellent relationship with his two children and a good relationship with his first wife.  For over 20 years, the Veteran worked as an environmental risk management representative.  One day, he decided to give back to society, so he changed careers.  For about one and a half years, he worked as a substance abuse prevention counselor for a school system.  However, he was fired for an alleged inappropriate sexual comment to a teacher.  Prior to that job, he was a counselor at an alcohol treatment facility for one year.  

The examiner noted that the Veteran was appropriately groomed.  Less than 24 hours before the examination, the Veteran was informed about the examination.  So, at first, he was agitated and anxious.  His speech was normal.  He was goal directed and had no preoccupations, obsessions, delusions, suicidal or homicidal ideation.  The Veteran had average intelligence and mild problems with attention or concentration.  The Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks but only during periods of significant stress or symptoms which could be controlled by medication.

The Veteran had a GAF score of 70 which means that symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  The examiner diagnosed the Veteran with PTSD based on the Veteran's experiences in Vietnam.  There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

Based on the March 2012 VA examination, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  In September 2012, the Veteran submitted a Notice of Disagreement (NOD) disagreeing with the 30 percent rating.  The Veteran contended that his disability more approximated a 50 percent rating.  In October 2013, the Veteran contended that his disability more approximated a 
70 percent rating.  

In his September 2013 Substantive Appeal, VA Form 9, the Veteran stated that he suffered from symptoms such as panic attacks, had difficulty understanding complex commands, impaired short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships. 

In an October 2013 correspondence, the Veteran stated that he continued to have suicidal ideation that first manifested in the 1990s when he actively planned his suicide.  He stated that his depression has had a profound effect on his ability to sustain meaningful relationships.  The Veteran experienced nightmares and flashbacks; neglected his personal hygiene to the point where one of his wives demanded he sleep elsewhere.  The Veteran further stated that PTSD has had a negative impact on his ability to establish and maintain effective work and social relationships.  Although he was fairly well known in the region, he had one true friend.  The Board notes that the Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In March 2014, the Veteran was afforded a VA examination.  The examiner performed an in-person examination and reviewed the Veterans claim file.  The Veteran experienced, among other things, irritable behavior and angry outbursts; hypervigilance; sleep disturbance; depressed mood; anxiety; disturbances of motivation and mood.  The Veteran was capable of managing his financial affairs.  He stated that he asked for an increase because he did not agree with the last examination and noted that he "did have a serious suicide plan 1995 . . . ."  He believed his depression and anxiety were significant.  The Veteran stated that the process of coming in for the examination was difficult.  However, he was planning on attending a reunion in October in Texas.  During the examination, he was cooperative and tried to respond to questions.

The examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  From January 2013, the Veteran worked part-time at a bank as an evaluator of environmental risk for the bank's industrial loans.  He stated that working full-time would stress him out.  The Veteran found it difficult to report information with specific details.  Before December 2012 divorce, the Veteran decreased his alcohol intake, and from February 2014, he ceased drinking alcohol.  The examiner diagnosed the Veteran with PTSD.  The examiner noted that the PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

In March 2014, the RO granted the increase to 70 percent.  In September 2014, the Veteran contended that his disability more approximates a 100 percent rating.

In May 2016, the Veteran was afforded a VA examination.  The examiner performed an in-person examination and reviewed the Veteran's claims file.  The examiner noted that the Veteran had a hard time making friends; however, the Veteran stated that he had four "solid" friends, i.e., compared to one in 2013.  The Veteran reported having a good relationship with his children.  The Veteran had broken up with his live-in girlfriend; however, he had an upcoming date with his first wife.  The Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The examiner noted that the Veteran was cooperative; made direct eye contact; spoke at a normal rate and volume; thought processes were intact; and cognitive function was grossly above average.  The examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was capable of managing his financial affairs.  Due to his difficult financial situation, the Veteran was contemplating applying for a job that would enable him to work alone.  There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.

Based on the lay and medical evidence, the preponderance of the evidence is against a finding that a rating in excess of 70 percent for PTSD is warranted.  The examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had worked at a company for over 20 years before deciding to change careers.  The Veteran had had other employment opportunities; however, he did not have the "stamina to put up with supervisors I had no respect for".  The Veteran had poor relationships with supervisors, but good relationships with colleagues.  Additionally, the Veteran had had many long-term personal relationships including 27 and 13 year marriages.  The Veteran had excellent relationships with his daughters.  By the time of this examination, he had had four "solid" friends.  In October 2010 while at the VA hospital, the Veteran stated that in the 1990s after his first wife left him, he planned a suicide attempt but did not act on it.  He also stated having some thoughts of wanting to hurt someone else, but denied intent to harm anyone in particular.  He denied any past plans or acts of violence but stated he felt irritable and snapped at people.  Up until February 2014, the Veteran continued to deny suicidal and homicidal ideation.  

During the examination, the Veteran was cooperative; made direct eye contact; spoke at a normal rate and volume; thought processes were intact; and cognitive function was grossly above average.  The Veteran was capable of managing his financial affairs.  He stated that due to his difficult financial situation, he was contemplating applying for a job that would enable him to work alone.  Although the Veteran has significant problems, the Board finds that the Veteran's symptoms have remained relatively consistent throughout the period on appeal, and a 70 percent rating is warranted for this entire period.  At no point during the period of appeal has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational inadaptability so that criteria for a rating of 100 percent rating was assignable. 

Significantly, the evidence does not show total occupational and social impairment with none of the example symptoms in the rating criteria such as gross impairment in thought process or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives of the Veteran's own name.  In fact, the manifestations fall far short of such severity.  The Veteran is able to function independently outside the home, manage his own affairs and work in situations that permit work with less social involvement or urgent task requirements. 

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for this period on appeal.

Whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App 484 (2016).  Although the Veteran contends that the degree of his PTSD renders him totally disabled, he has not challenged the adequacy of the rating criteria or suggested that there are manifestations not contemplated in the criteria.  The issue of entitlement to a TDIU is addressed below. 

IV. TDIU

In its November 2013 remand, the Board identified the applicability of Rice v. Shinseki, 22 Vet. App.447 (2009), that a TDIU claim is part and parcel of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  
  
The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App.524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

In a related provision, 38 C.F.R. § 4.16 (b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  The rating agency must consider the Veteran's education and vocational skills but not the existence or degree of nonservice-connected disabilities or age.  38 C.F.R. §§ 4.16, 4.19.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As provided for in section 4.16(b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) are not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App.361, 363 (1993).

In this case, the Board notes that the Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling and tinnitus and bilateral hearing loss, each separately rated as noncompensable prior to July 20, 2102 and 10 percent disabling thereafter.  From July 20, 2012, the combined disability rating is 80 percent.  Therefore, the Veteran's service-connected disabilities met the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  However, the current issue is whether the Veteran's PTSD alone (as part of his increased rating claim) renders him unemployable.

In April 2016, the Veteran submitted correspondence stating that, due to his service connected disabilities, he was unable to work and should be rated at 100 percent disabled.  

The Veteran received his Bachelor of Science degree in journalism.  He worked at a company for over 20 years before deciding to change careers.  The Veteran had had other employment opportunities; however, he did not have the "stamina to put up with supervisors I had no respect for".  He went on to say that he always had poor relationships with supervisors, but good relationships with colleagues.  In April 2010, the Veteran was employed as a teacher/counselor advising students on the perils of drugs, alcohol, and tobacco use.  The work was demanding, and the Veteran enjoyed working with the students.  However, the Veteran did not enjoy working with "incompetent teacher and administrators."  Eventually, he was fired for an alleged inappropriate sexual comment to a teacher.  The Veteran continued to interview for jobs but was told that he was either too qualified, too old, and in some cases, did not exhibit the right attitude.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App.361, 363 (1993).

The preponderance of the evidence shows that the Veteran is capable of performing the physical and mental acts required by employment.  In his March 2014 VA examination, the Veteran stated that he can work and was not as impacted because he stayed away from other people.  At that time, he worked independently and worked with paper research.  During his May 2016 VA examination, the Veteran stated that "he is contemplating applying for a job due to his difficult financial situation, and he is only looking at jobs that enable him to work alone."  

In light of the Veteran's level of education, training, and job experience, the Board finds that the Veteran's disabilities do not render him unable to secure or follow a substantially gainful occupation.  The 80 percent schedular rating in effect during the applicable time frame recognizes significant industrial impairment resulting from his disorders.  For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) were of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App.49 (1990).


ORDER

Service connection for neuropathy (unspecified), to include as due to exposure to herbicides, is denied.

An initial rating in excess of 70 percent for PTSD is denied.

A total disability rating based on individual unemployability is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


